Mr. Justice McBride
delivered the opinion of the court.
The testimony in this cause is very voluminous, and no good purpose would be subserved by a detailed discussion of it, as it would be of no interest or profit to the public at large or to the profession, and would needlessly encumber the reports. We have carefully examined it, and are of opinion that the persons through whom plaintiffs claim were the true and only heirs of Jane Proebstel, and that those through whom defendant claims have no interest in the property. This question of fact being resolved in favor of plaintiffs, a discussion of the questions of law so ably presented by respective counsel becomes superfluous.
The decree of the Circuit Court is affirmed.
Affirmed.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice Harris concur.
Mr. Justice Eakin took no part in the consideration of this case.